

117 S1522 IS: Constitutional Concealed Carry Reciprocity Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1522IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Cornyn (for himself, Mr. Hagerty, Mr. Cotton, Mrs. Capito, Mr. Thune, Mr. Grassley, Mr. Shelby, Mr. Cruz, Mr. Crapo, Mr. Rubio, Mr. Hawley, Ms. Ernst, Mr. Moran, Mrs. Hyde-Smith, Mr. Barrasso, Mrs. Blackburn, Mr. Cassidy, Mr. Tillis, Ms. Lummis, Mr. Graham, Mr. Cramer, Mr. Scott of Florida, Mr. Risch, Mr. Inhofe, Mr. Braun, Mrs. Fischer, Mr. Boozman, Mr. Daines, Mr. Wicker, Mr. McConnell, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo allow reciprocity for the carrying of certain concealed firearms.1.Short
 titleThis Act may be cited as the Constitutional Concealed Carry Reciprocity Act of 2021.2.Reciprocity for
		the carrying of certain concealed firearms(a)In
 generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following:926D.Reciprocity
		  for the carrying of certain concealed firearms(a)In
 generalNotwithstanding any provision of the law of any State or political subdivision thereof to the contrary—(1)an individual who is not prohibited by Federal law from possessing, transporting, shipping, or receiving a firearm, and who is carrying a government-issued photographic identification document and a valid license or permit which is issued pursuant to the law of a State and which permits the individual to carry a concealed firearm, may possess or carry a concealed handgun (other than a machinegun or destructive device) that has been shipped or transported in interstate or foreign commerce in any State other than the State of residence of the individual that—(A)has a statute that allows residents of the State to obtain licenses or permits to carry concealed firearms; or(B)does not prohibit the carrying of concealed firearms by residents of the State for lawful purposes; and(2)an individual who is not prohibited by Federal law from possessing, transporting, shipping, or receiving a firearm, and who is carrying a government-issued photographic identification document and is entitled and not prohibited from carrying a concealed firearm in the State in which the individual resides otherwise than as described in paragraph (1), may possess or carry a concealed handgun (other than a machinegun or destructive device) that has been shipped or transported in interstate or foreign commerce in any State other than the State of residence of the individual that—(A)has a statute that allows residents of the State to obtain licenses or permits to carry concealed firearms; or(B)does not prohibit the carrying of concealed firearms by residents of the State for lawful purposes.(b)Conditions and
 limitationsThe possession or carrying of a concealed handgun in a State under this section shall be subject to the same conditions and limitations, except as to eligibility to possess or carry, imposed by or under Federal or State law or the law of a political subdivision of a State, that apply to the possession or carrying of a concealed handgun by residents of the State or political subdivision who are licensed by the State or political subdivision to do so, or not prohibited by the State from doing so.(c)Unrestricted
 license or permitIn a State that allows the issuing authority for licenses or permits to carry concealed firearms to impose restrictions on the carrying of firearms by individual holders of such licenses or permits, an individual carrying a concealed handgun under this section shall be permitted to carry a concealed handgun according to the same terms authorized by an unrestricted license of or permit issued to a resident of the State.(d)Rule of
 constructionNothing in this section shall be construed to preempt any provision of State law with respect to the issuance of licenses or permits to carry concealed firearms..(b)Clerical
 amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by inserting after the item relating to section 926C the following:926D. Reciprocity for the carrying
		  of certain concealed
 firearms..(c)SeverabilityNotwithstanding any other provision of this Act, if any provision of this Act, or any amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, this Act and amendments made by this Act and the application of such provision or amendment to other persons or circumstances shall not be affected thereby.(d)Effective
 dateThe amendments made by this Act shall take effect 90 days after the date of enactment of this Act.